The case falls clearly within the inhibition of the statute. The statute forbids any person from carrying concealed weapons except when on his own premises. The word "premises" here is evidently used as synonymous with land, for the statute proceeds to declare if any one not being on his own lands shall have about his person any such deadly weapon, such possession shall be prima facie evidence of the concealment thereof, that is, one may carry a weapon concealed about his person while on his own land, but when he goes off his own upon that of another, and is seen with or is known to have a deadly weapon, as is described in the statute, the bare possession of the weapon is prima facie evidence of the concealment. What is meant by his own premises and his own land is not that he must have a legal title to the land for, we think, one who is in the occupation of land as a tenant at will or at sufferance would, in the meaning of the statute, be the owner thereof. So would an agent or an overseer, or any one who is vested with the right of dominion or superintendence over it.
But we cannot see how one who is a mere servant can in any sense of the term be said to be the owner of the land, or to be on his own premises, when he is simply employed as a laborer. He has no interest in the land and no dominion over it.
The defendant, then, not being on his own land, is at work as a hireling on the land of the prosecutor, and when remonstrated with for some negligence in his work, flies into a passion, draws a pistol from the inside pocket of his coat, which he had placed upon a stump, and with it threatened his employer. It is to be presumed that he carried the pistol with him into the field, and probably with the very purpose of using it in the event of a difficulty with his employer. It is to be (587) presumed that he wore his coat to the field. If any one carried it there for him, or if the pistol was so carried in the coat pocket as to be open to view and not concealed, it was easy to be proved by his own testimony; but he offered no testimony to rebut the prima facie case made out against him by the facts of the case, and he was properly convicted. There is no error. Let this be certified.
No error.                                       Affirmed.
Cited: S. v. Deyton, 119 N.C. 883; S. v. Perry, 120 N.C. 581, 2, 4, 6; S. v. Anderson, 129 N.C. 522; S. v. Bridgers, 169 N.C. 310; S. v.Bradley, 210 N.C. 291. *Page 495